OPINION OF THE COURT BY
DE BOLT, J.
This was an action of ejectment instituted in the circuit court of the second circuit to recover certain land, and upon issue being joinedi, the cause was tried by the court, jury waived, the decision being that the plaintiff take nothing.
Thereupon the plaintiff filed a bill of exceptions, the only exceptions being: “That * * * the Court filed its decision in said action, to which the plaintiff duly excepted” and that plaintiff’s motion to allow an amended complaint was denied, “to which the plaintiff, at the time, duly excepted.”
The cause now comes before us on a motion by the defendant to dismiss the bill of exceptions on the ground that the exceptions taken are too general and too vague for consideration ■and do not specify any errors.
At the hearing on this motion the matter was submitted on the exception to the decision of the trial court, the exception to the denial of the motion for leave to file an amended complaint being waived.
The exception relied upon fails, absolutely, to point out any error whatsoever. It does not appear, even by inference, or at all, whether the exception was saved on the ground that the decision was contrary to the law or to the evidence, and appellant having failed to point out any error, we seek for none.
Where a party undertakes to rely upon a bill of exceptions he must show by means of it the error complained of, clearly and affirmatively; and he must further show, in order to have relief, that such error was prejudicial. 3 Ency. PI. & Pr. 409, 410.
This court has on various occasions sought to impress upon counsel the purpose of an exception, which is to bring up for review “a specific question of law upon which the trial court *352has erroneously ruled to the prejudice of the party excepting, ■and not to enable a party to cast the entire case upon the. court for review. Such a loose method of practice is unfair to- both the opposite party and the court.” Fraga v. Port. Mut. Ben. Soc., 10 Haw. 128. See also Gillespie v. McBryde, 13 Haw. 432; Mist v. Kapiolani Est., 13 Haw. 523, 525; Serrao v. Soares, 11 Haw. 284, 285; Kapuakela v. Iaea, 10 Haw. 99, 103.
T. M. Hmñson for plaintiff.
D. H. Case and Fnos Vincent for defendant submit the case on a brief.
The motion is granted and the bill of exceptions is dismissed.